Title: Memorandum from Albert Gallatin on Nominations, [9 March 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


            
              [9 Mch. 1802]
            Edward Croft of S. Carolina Commissioner of the first division in the State of South Carolina for executing the Act entitled an Act to provide for the valuation of lands & dwelling houses & the enumeration of slaves within the United States
            Nathaniel Folsom of New Hampshire—Naval officer for the district of Portsmouth
            Andrew Lyle of New Jersey—Surveyor for the port of New Brunswick in the district of Perth Amboy—vice Anthony Walton White resigned—
            A. G.
            
              Note—Have the appointments of Benjamin Forsyth as Master & of Thomas Allen as Mate of the Revenue Cutter taken place?
            
          